Title: To Thomas Jefferson from Samuel de Butts, 28 January 1806
From: Butts, Samuel de
To: Jefferson, Thomas


                        
                            Sir
                            
                            Gale Hill Jany 28th. 1806
                        
                        That an appeal to the justice and Humanity of the President of the United States should be thought
                            presumptuous when that appeal is honest & principled I can not allow myself to suppose; for I have been ever taught to
                            reason differently.   It was my respect for that character which made me commit the error (if it was an error) to confide in
                            the honor of Mr. Saml Carr & to pay him in money for an estate to which he had no deed of title, upon his bond being
                            given with securities & his solemn promise pledged that no time should be lost in procuring me a sufficient one.
                        Pressing affairs of the utmost consequence to my family oblige me to return to Europe, and I have an
                            opportunity now of selling the property (Gale Hill) to Mr. Brodie who would purchase it for one of his children. I hope I
                            may be excused for expecting that the President’s influence with his nephew may be recurred to without disrespect or
                            offense to accelerate a business which has been at a stand for more than two years.
                        I have my bond to Mr. S. Carr with his receipt on the back for the purchase of the property & Mr. Carr’s
                            bond & securities for the title to prove the principle upon which this appeal is made. Several letters to Mr. Carr have
                            not been noticed. 
                  I have the honor to be Sir, Your excellency’s most obedient & most humble Servant
                        
                            Saml De Butts
                            
                        
                        
                            PS. Mr. Brodie desires me to present his respectful compliments to you & begs leave to inquire if a
                                letter which he did himself the honor to address to you & put into the
                                Alexandria post office the week before last, has been received.
                        
                    